Exhibit 10.2

 

AWARD AGREEMENT

 

This Award Agreement (this “Agreement”) is made as of January 27, 2018 (“Grant
Date”), between TSS, Inc. (the “Company”) and Kieran Brennan (the “Executive”).
The Board of Directors of the Company has authorized the grant to the Executive
of (a) restricted shares (the “Restricted Stock”) of the Company’s common stock
(“Common Stock”) and (b) an option (the “Option”) to purchase shares of Common
Stock, subject to the terms and provisions of this Agreement. For the avoidance
of doubt, neither the Restricted Stock nor the Option is being granted under the
Company’s 2015 Omnibus Incentive Compensation Plan. The Company and the
Executive have entered into that certain Executive Employment Agreement
effective as of the date hereof (the “Employment Agreement”). Capitalized terms
used in this Agreement and not otherwise defined in this Agreement shall have
the meanings set forth in the Employment Agreement.

 

The Company and the Executive agree as follows:

 

1.

The Company grants to the Executive, subject to the terms and conditions of this
Agreement, 200,000 shares of Restricted Stock. The Executive may exercise full
voting rights with respect to the Restricted Stock. The Restricted Stock shall
be forfeited automatically on the Termination Date. Unless forfeited in
accordance with the immediately preceding sentence, the following shares of
Restricted Stock shall become fully vested and no longer subject to forfeiture
in accordance with the following:

 

(a) all of the shares of Restricted Stock shall become fully vested upon the
occurrence of a Change in Control of the Company,

 

(b) 100,000 shares of Restricted Stock shall become fully vested on January 17,
2019, and

 

(e) 100,000 shares of Restricted Stock shall become fully vested on January 17,
2020.

 

The Company shall retain any certificates representing the Restricted Stock
until the Restricted Stock becomes fully vested and no longer subject to
forfeiture.

 

2.

The Company grants to the Executive, subject to the terms and conditions of this
Agreement, an Option to purchase 250,000 shares of Common Stock (“Option
Shares”) in installments as set forth in the following sentence at an exercise
price per share of $0.49 (the “Exercise Price”), which is equal to the volume
weighted average price per share of the Common Stock reported daily on the OTCQB
marketplace during the 30 calendar days immediately preceding the Grant Date.
The Option shall become exercisable and may be exercised in installments in
accordance with the following schedule: (a) with respect to 83,333 Option
Shares, on January 17, 2019; (b) with respect to 83,333 Option Shares, on
January 17, 2020; and (c) with respect to 83,334 Option Shares, on January 17,
2021. Notwithstanding the foregoing, the Option shall become immediately
exercisable upon the occurrence of a Change in Control of the Company. The
Option may not be exercised after January 17, 2028.

 

 

--------------------------------------------------------------------------------

 

 

3.

Except as otherwise set forth in this Agreement, the Option shall terminate
effective the close of business on the Termination Date, except (a) to the
extent previously exercised, (b) as provided in paragraph 5 of this Agreement,
and (c) in the case termination of employment by the Company other than for
Cause, for a period of 60 days thereafter the Executive shall be entitled to
exercise that portion of the Option that was exercisable at the close of
business on the Termination Date, provided that in no event may any portion of
the Option be exercised after January 17, 2028.

 

4.

The Option is nontransferable otherwise than by will or the laws of descent and
distribution, and, during the lifetime of the Executive, the Option may be
exercised only by the Executive or, during the period the Executive is under a
legal disability, by the Executive’s guardian or legal representative. Except as
provided above, neither the Restricted Stock nor the Option may be assigned,
transferred, pledged, hypothecated or disposed of in any way (whether by
operation of law or otherwise) and shall not be subject to execution, attachment
or similar process.

 

5.

If the Executive dies without the Option having been exercised in full, the
executor or administrator of the Executive’s estate or the person who inherits
the right to exercise the Option by bequest or inheritance shall have the right
within three years of the Executive’s death to purchase the number of Option
Shares the Executive was entitled to purchase at the date of death, after which
the Option will lapse, provided that in no event may the Option be exercised
after January 17, 2028.

 

6.

The Option shall be exercised by the delivery of a written notice of exercise to
the Company, setting forth the number of Option Shares with respect to which the
Option is to be exercised, accompanied by full payment for the Option Shares.
The Exercise Price shall be payable to the Company in full either: (a) in cash
or its equivalent, (b) by tendering previously acquired shares of Common Stock
having an aggregate Fair Market Value at the time of exercise equal to the total
Exercise Price (provided that the shares that are tendered must have been held
by the Executive for at least six (6) months prior to their tender to satisfy
the Exercise Price), (c) by withholding shares of Common Stock issuable pursuant
to the exercise of the Option having an aggregate Fair Market Value at the time
of exercise equal to the total Exercise Price, or (d) such other methods as the
Company shall authorize. The Company may permit the exercise of the Option upon
the receipt from a third party of payment (or a commitment to make payment) in
full in cash for the Exercise Price prior to the issuance of the Option Shares
in the manner and subject to the procedures as may be established by the
Company. As soon as practicable after receipt of a written notification of
exercise and full payment, the Company shall deliver to the Executive, in the
Executive’s name, certificates in an appropriate amount based upon the number of
Option Shares purchased under the Option. For purposes of this Agreement, “Fair
Market Value” means the fair market value of a share of Common Stock as
determined in good faith by the Company’s Board of Directors.

 

7.

The Option may be exercised non-sequentially in respect of any other option to
acquire Common Stock granted to the Executive, whether in the Executive’s
possession or hereafter acquired.

 

8.

At the time the Restricted Stock vests or the Option is exercised, in whole or
in part, or at any time thereafter as requested by the Company, the Executive
hereby authorizes withholding from payroll or any other payment of any kind due
the Executive and otherwise agrees to make adequate provision for foreign,
federal, state and local taxes required by law to be withheld, if any, which
arise in connection with the Restricted Stock or the Option. The Company may
require the Executive to make a cash payment to cover any withholding tax
obligation as a condition of issuance of share certificates representing Option
Shares or upon the vesting of Restricted Stock.

 

2

--------------------------------------------------------------------------------

 

 

The Company may permit the Executive to satisfy, in whole or in part, any
withholding tax obligation that may arise in connection with the vesting of
Restricted Stock or the exercise of the Option either by electing to have the
Company withhold from the shares of Common Stock to be issued upon vesting or
exercise, as the case may be, that number of shares of Common Stock, or by
electing to deliver to the Company already-owned shares of Common Stock, in
either case having a Fair Market Value equal to the amount necessary to satisfy
the statutory minimum withholding amount due. If the Executive elects to satisfy
the tax withholding obligation by having the Company withhold shares of Common
Stock upon the vesting of the Restricted Stock or the exercise of the Option,
the number of shares of Common Stock to be withheld shall be based on the
minimum estimated federal, state and local taxes payable by the Exercise as a
result of the vesting of the Restricted Stock or the exercise of the Option.

 

9.

The Executive acknowledges and agrees that any sales of shares of Common Stock
shall be made in accordance with the requirements of the Securities Act of 1933,
as amended. The Company intends to file a registration statement with the
Securities and Exchange Commission with respect to the Common Stock to be issued
hereunder. The Company intends to maintain this registration statement but has
no obligation to do so. If the Company fails to file such registration statement
or the registration statement ceases to be effective for any reason or there is
a restriction under foreign law, the Executive will not be able to transfer or
sell any of the shares of Common Stock issued to the Executive under this
Agreement unless exemptions from registration or filings under applicable
securities laws are available. The Company shall not be obligated to either
issue the Common Stock or permit the resale of any shares of Common Stock if
such issuance or resale would violate any applicable securities law, rule or
regulation.

 

10.

Nothing in this Agreement shall interfere with or limit in any way the right of
the Company to terminate the Executive’s employment at any time, nor confer upon
the Executive any right to continue in the employ of the Company.

 

11.

No provision of this Agreement may be amended unless such amendment is in
writing and signed by the Executive and the Company.

 

12.

All obligations of the Company under this Agreement shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

 

13.

To the extent not preempted by federal law, this Agreement shall be construed in
accordance with and governed by the laws of the State of Delaware, without
giving effect to the conflict of laws principles thereof.

 

3

--------------------------------------------------------------------------------

 

 

The undersigned parties have executed this Agreement as of the day and year
first above written.

 

  TSS, INC.           By: /s/ Anthony Angelini       Anthony Angelini      
Chief Executive Officer             EXECUTIVE                               /s/
Kieran Brennan     Kieran Brennan  

 

4

 